This is a conviction for violating what is known as the State-wide prohibition statute, passed by the Fourth Called Session of the Thirty-fifth Legislature, page 37 of the Acts of that body. It prohibits, among other things, the manufacture of intoxicants except for medicinal, sacramental, scientific and mechanical purposes. The evidence may be sufficient to show that appellant manufactured intoxicants, except by deduction and inferences it is not shown that it was not manufactured for medicinal purposes, or for any specific purpose, but without discussing that feature of the case, I am persuaded that this conviction ought not to stand; that the Act is invalid and should not be upheld in any of its phases. I do not purpose to discuss that view further than to refer to my dissenting opinions in Ex parte Fulton 86 Tex.Crim. Rep. 215 S.W. Rep., 331, and Ex parte Davis, 86 Texas Crim. Rep.,168 215 S.W. Rep., 341, both of which cases have been decided by this court recently. I might add other and different reasons for disagreeing with the majority opinion, but deem it unnecessary. Without writing further I am still of opinion that the Act under which this conviction occurred is invalid. What I say here will apply to several other cases that are now pending involving the same question, tried by the same judge, and from the same county, to-wit: Smith County. *Page 234